

115 HR 2970 IH: American Arts Revival Act of 2017
U.S. House of Representatives
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2970IN THE HOUSE OF REPRESENTATIVESJune 20, 2017Ms. Velázquez (for herself, Ms. Slaughter, Mr. Al Green of Texas, Mr. Payne, Mr. Jeffries, Ms. Clarke of New York, Ms. Kuster of New Hampshire, Mr. Vela, Mr. Hastings, Mr. Serrano, Mr. McGovern, Mr. Lance, Mr. Conyers, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend section 428K(b) of the Higher Education Act of 1965 to include certain cultural workers,
			 museum professionals, artistic professionals, arts and humanities
			 professors, and music and arts educators among the individuals eligible
			 for loan forgiveness for service in areas of national need.
	
 1.Short titleThis Act may be cited as the American Arts Revival Act of 2017. 2.Loan forgiveness for service in areas of national needSection 428K(b) of the Higher Education Act of 1965 (20 U.S.C. 1078–11(b)) is amended by adding at the end the following:
			
 (19)Cultural workersThe individual— (A)is employed in the literary, film, graphic design, performing, visual, or musical arts providing services (including art therapy) to seniors, children, or adolescents;
 (B)has held such type of employment with the same institution for two or more non-consecutive years; and
 (C)has obtained a degree from an institution of higher education. (20)Museum professionalsThe individual—
 (A)is employed by a museum (as defined in section 273 of the Museum and Library Services Act (20 U.S.C. 9172));
 (B)has held such employment for two or more non-consecutive years; and (C)has obtained a degree from an institution of higher education.
 (21)Artistic professionalsThe individual— (A)is employed by a professional theater or a performing arts, visual arts, literary arts, media arts, or design institution;
 (B)has held such employment for two or more non-consecutive years; and (C)has obtained a degree from an institution of higher education.
 (22)Arts and humanities professorsThe individual— (A)is employed by an institution of higher education as an arts and humanities professor;
 (B)has been employed by such institution for 2 years or more; and (C)has obtained a degree from an institution of higher education.
 (23)Music and arts educatorsThe individual— (A)is employed by a local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) as a certified or licensed educator teaching in music or arts;
 (B)has been employed by a local educational agency for 5 years or more; and (C)has obtained a degree from an institution of higher education..
		